Blackburn, Judge.
Gregory D. Wilcoxson, pro se, appeals his conviction of battery following a bench trial. Wilcoxson contends that the evidence was insufficient to support his conviction.
1. “There is no verdict in a bench trial; the issue is whether the evidence met the test of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).” Blair v. State, 216 Ga. App. 545, 546 (1) (455 SE2d 97) (1995). See also Adkins v. State, 221 Ga. App. 460, 462 (471 SE2d 896) (1996).
In the present case, the evidence is sufficient to persuade a reasonable trier of fact of Wilcoxson’s guilt beyond a reasonable doubt of the criminal offense of battery. The victim testified that Wilcoxson struck him in the head. Although Wilcoxson testified that he did not strike the victim, as the reviewing court, we cannot assess witness credibility or weigh the evidence.”
“The trier of fact weighed the evidence and assessed the witness’s credibility. Upon the finding of guilt, the presumption of innocence no longer applies, and on appeal, we construe the evidence in favor of the findings of the trier of fact; we do not weigh the evidence or determine witness credibility but merely determine the sufficiency of the evidence.” Adkins, supra at 460.
2. Wilcoxson also asserts that the trial court erred in allowing evidence of his prior convictions during the sentencing phase. This enumeration is without merit. See Whisenhunt v. State, 172 Ga. App. 742, 744 (6) (324 SE2d 570) (1984) (notice not required to defendant of State’s intention to use prior convictions in sentencing phase where defendant convicted of misdemeanor).

Judgment affirmed.


Pope, P. J., and Johnson, J., concur.

Carmen Smith, Solicitor, Cynthia G. Strong-McCarthy, Assistant Solicitor, for appellee.